Citation Nr: 0012006	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  94-26 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut




THE ISSUE

The propriety of the initial rating assigned for the service-
connected heart disease.  




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America









WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an August 1993 rating decision of the RO.  

It is noted that, as the matter currently under consideration 
involves a question of the propriety of the initial 
evaluation assigned for the service-connected heart disease, 
the Board has recharacterized the issue accordingly in light 
of the distinction noted by the United States Court of 
Appeals for Veterans Claims (Court) in the case of Fenderson 
v. West, 12 Vet. App. 119 (1999).  



REMAND

In his Substantive Appeal dated in February 1994, the veteran 
indicated that he wanted to appear personally at a hearing 
before a Member of the Board at the RO.  

In a March 2000 letter, the Board inquired of the veteran as 
to whether he still wanted to attend such a hearing.  The 
veteran was advised that, if he did not respond within 30 
days, it would be assumed that he still desired a hearing.  

The veteran did not respond; thus, the Board must remand the 
case in order to schedule a personal hearing before a Member 
of the Board.  See 38 U.S.C.A. § 7107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 20.704, 20.1304(a) (1999).  

Accordingly, in order to afford the veteran due process in 
this matter, this case must be REMANDED to the RO for the 
following action:

The RO should take appropriate steps in 
order to schedule the veteran for a 
personal hearing before a Member of the 
Board at the local office.  All indicated 
development should be undertaken in this 
regard.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  

The purpose of this REMAND is to afford the veteran due 
process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




